IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

DIEGO MEDEROS,                       NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-1341

MAILBOX COMPANY OF
FLORIDA/TOWER GROUP
COMPANIES,

      Appellees.


_____________________________/

Opinion filed January 6, 2015.

An appeal from an order of the Judge of Compensation Claims.
Doris E. Jenkins, Judge.

Date of Accident: October 6, 2011.

Diego Mederos, pro se, Appellant.

Gwen G. Jacobs, Tampa, for Appellees.




PER CURIAM.

      AFFIRMED.

WOLF, RAY, and MAKAR, JJ., CONCUR.